Citation Nr: 0816640	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for otitis media with 
otitis externa. 

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for defective hearing, 
right ear.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to December 
1977, and from October 1979 to February 2001.  He was born in 
1958.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in January 2003.

Service connection is already in effect for chronic 
lumbosacral strain with degenerative disc disease (DDD) at L-
5/S-1, evaluated as 60 percent disabling; obstructive sleep 
apnea, rated as 50 percent disabling; hypertension with 
hypertensive heart disease, rated as 30 percent disabling; 
residuals, right ankle sprain, rated as 20 percent disabling; 
hypothyroidism, rated as 10 percent disabling; radiculopathy, 
left lower extremity secondary to chronic lumbosacral strain 
with DDD at L-5/S-1, rated as 10 percent disabling; and 
allergic rhinitis and sinusitis, rated as noncompensably 
disabling.

Action has been taken on a number of issues during the course 
of the current appeal.  The remaining appellate issues, as 
clarified by the veteran, are as shown on the front cover of 
this decision.  The result is that the aggregate claim now 
pending is much different that it was at the beginning of the 
appeal.  Accordingly, the Board would note that because of 
these incremental interim actions taken, the decision herein 
is, in several instances, more a delineation and modest 
expansion as it were of the entire nature of some of the 
service-connected disabilities than original adjudication in 
that regard. 

The veteran provided testimony at a hearing at the VARO in 
March 2004; a transcript is of record.


FINDINGS OF FACT

1.  The veteran does not now have chronic bronchitis; his 
current respiratory symptoms are included in already service-
connected apnea, allergic rhinitis and sinusitis.

2.  The veteran does not now have chronic otitis 
media/externa of service origin.

3.  Medical evidence and expert opinion serves to establish 
that the veteran's left ankle disability, including diagnosed 
arthritic changes the year after separation from service, 
cannot reasonably be dissociated from already service-
connected left lower extremity symptoms claimed as loss of 
left leg function and manifested, in part, by symptoms such 
as radiculopathy into the left ankle.

4.  Defective hearing in the right ear is reasonably the 
result of service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  Chronic otitis media/externa were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Left ankle disability including arthritic changes are 
associable with service-connected disability. 38 C.F.R. 
§ 3.310 (2007).

4.  Defective hearing in the right ear was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 
3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim for in 2002, soon after 
separation from service.  Throughout, extensive development 
was undertaken and correspondence sent to the veteran with 
regard the requirements to support his claims and related 
matters.  He timely filed his notice of disagreement (NOD) as 
to the four issues herein concerned. 

The VARO sent him explanatory letters, and an SOC and SSOCs 
were issued and additional correspondence was sent to the 
veteran explaining his options.  He timely filed a 
Substantive Appeal on a VA Form 9.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In the aggregate, the veteran has demonstrated actual 
knowledge of and have acted on the information and evidence 
necessary to substantiate the pending claim.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither has he suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2007); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b) (2007).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in the present 
appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  

However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).


III.  Factual Background and Analysis
Bronchitis

Service medical records show several episodes of respiratory 
complaints tentatively diagnosed as bronchitis and from which 
he had no subsequent residuals including at separation.  He 
was also seen for sleep problems diagnosed as sleep apnea 
(for which he already has been granted service connection).  
In 1994, when he was having respiratory symptoms, it was 
thought that he might have early bronchitis.  Service medical 
records show several instances of flu-like symptoms.  He had 
one incident of upper respiratory infection and sinusitis 
which resolved.

When seen by VA in March 2002, he said he sometimes had 
shortness of breath but no sign of asthma and no bronchitis 
were noted.

Subsequent VA examinations have been undertaken and it has 
been concluded that he does not have bronchitis, although 
there are other respiratory-impacting problems for which he 
already has service connection including sleep apnea.  He was 
seen for a cough and eye redness in June 2007 and it was felt 
that this might be due to acute bronchitis although the 
diagnosis was made on the basis of presenting symptoms only 
without further clinical evaluation.

The Board must concur with the clinical experts in that while 
he may have had an episode or two of early bronchitis in 
service, these appear to have resolved, and absent current 
residuals, or even residuals identified since service, there 
is no bronchitis for which service connection might be in 
order.  

It is recognized that the veteran has other breathing or 
respiratory-related symptoms which may mimic bronchitis 
including rhinitis/sinusitis and apnea, both of which are 
service-connected disabilities; but the evidence is not 
equivocal with regard to bronchitis, and a reasonable doubt 
is not raised to be resolved in his favor.  



Otitis media with otitis externa

Service medical records show a left ear infection in the mid-
1980's, and diagnosis of otitis media; and right ear aching 
and diagnosis of right otitis media and otitis externa in 
December 2001.  In January 1994, his ears hurt and his 
tympanic membranes were retracted during a bout of 
respiratory distress.  

Several episodes of right ear pain were noted after service 
during VA clinical visits, and drops were prescribed.

On VA examination in November 2006, it was specifically 
opined by the board certified otolaryngologist that the 
veteran may have had acute episodes in the past of either or 
both otitis media or externa, but that he did not now have 
either.  The opinion was that the itching in his right ear 
was possibly due to his hearing aid. 

On reviewing all of the evidence in the file, the Board 
concludes that while the veteran may have had bouts of otitis 
media or externa, he no longer exhibits the signs of chronic 
[as opposed to period and merely occasional, if any, acute 
episodes of] infection which would warrant service 
connection.  The Board must concur with that recent medical 
specialist's opinion: absent chronic otitis media or externa, 
there is no disability for which service connection might be 
warranted.  [This of course does not, however, impede the 
action taken herein on the veteran's claim relating to 
hearing loss in the right ear which at one time was suggested 
to be partly attributable to his ear infection(s)].


Left Ankle Disability including degenerative joint disease

Service connection for arthritis may also be established 
based upon a legal presumption by showing that the disability 
was manifested to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show no specific complaints or 
findings of any left ankle disability as opposed to general 
ankle problems (e.g., without identifying which ankle).

On the veteran's initial VA examination in September 2002, he 
said he started having left ankle pain in 1989.  He said 
military physician had been unable to determine the etiology 
of that pain and gave him Motrin which helped somewhat.  He 
continued to have left ankle pain once or twice a month with 
more symptoms on walking for prolonged periods of time, going 
up a flight or stairs, etc.  The examiner noted motion 
limitations in several planes which increased to 50% 
functional loss during flare-ups.  The veteran was noted to 
have visible pain manifested on left ankle motion and slight 
weight bearing abnormality due to recurrent pain in the left 
ankle.  Degenerative arthritis of the left ankle was 
diagnosed.  No specific further opinion was given with regard 
to the left ankle problems' origins. 

However, on later VA X-rays of the left ankle in the fall of 
2003, findings were reportedly normal.

A private orthopedic report dated in March 2003 did not 
reference the left ankle.

Statements from several family members refer to other 
orthopedic problems but not his left ankle.

At the personal hearing in 2004, the veteran observed that 
his left ankle problems appeared to be the result of his 
abnormal gait due to his right ankle disability.

Since then, he has been seen for recurrent left lower 
extremity problems including the ankle, but also involving 
the thigh and knee.  Several VA physicians have opined that 
all of these current left lower extremity problems are a 
direct result of his other orthopedic difficulties including 
his back and the abnormal gait his disabilities have caused.  
He has recently been given braces by VA for many of the lower 
extremity joints which seem to help.

In a VA Form 21-4138, dated in June 2006, the veteran 
clarified that his remaining issue with regard to the left 
ankle was primarily a loss of use involving the left knee 
calf, ankle, and left leg in general.

Thereafter, in a rating action in June 2006, service 
connection was granted for a disability characterized as 
"radiculopathy, left lower extremity (claimed as loss of 
use, knee calf, ankle, left leg) associated with chronic 
lumbosacral strain with degenerative disc disease at L-5/S-
1".   

On review of the evidence of record, the Board finds that 
there is ample basis for finding that the veteran's left 
ankle symptoms, including radiculopathy and degenerative 
changes, [symptoms which on their own were demonstrated in 
service and degenerative changes shown on his initial post-
service VA examination in 2002, the year after separation 
from service], cannot be distinguished from that for which he 
already has service connection.  Service connection for the 
veteran's chronic left ankle disability, however 
characterized to include arthritic changes, is either already 
in place and/or is reasonably in order.  

Bilateral defective hearing
Special Criteria

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss) may also be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran has reported that he began to notice a hearing 
loss in service in about 1985 or so.  He indicated that at 
the time was thought to have the flu and developed right ear 
infections but hearing appeared to be all right on testing.  

Service medical records show no complaints of hearing loss 
although the circumstances of his service can reasonably 
raise a presumption that he was exposed to acoustic trauma.  
There are several instances of flu-like symptoms with some 
ear complaints.  He had a left ear infection in the mid-
1980's, and diagnosis of otitis media; and right ear aching 
and diagnosis of right otitis media and otitis externa in 
December 2001.  In January 1994, his ears hurt and his 
tympanic membranes were retracted during a bout of 
respiratory distress.  He had one incident of upper 
respiratory infection and sinusitis which resolved.

On the authorized audiological evaluation in 1979, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
15
LEFT
25
20
5
10
5

On the authorized audiological evaluation in June 1983, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
15
LEFT
10
5
0
5
5

On the authorized audiological evaluation in November 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
25
20
LEFT
10
10
0
10
5

At the 6000 Hertz level, decibel readings were 35 and 30 in 
the right and left ears, respectively. 

When first evaluated by VA in April 2002, the veteran said 
that he had noticed a gradual decrease in hearing over the 
past 15 years or so.  He had had a right ear infection in 
service and again shortly before the examination.  An 
audiometric evaluation was obviously accomplished, based on 
the report of record, but a copy of that actual test is not 
in the file   However, he was described as having abnormal 
findings and a sensorineural hearing loss was diagnosed at 
the 4,000 hertz level in the right ear. Hearing in the left 
ear at all levels was said to be within normal limits.  
Bilateral speech reception was said to be good.  A hearing 
aid was implemented for his right ear.

In July 2002, he was again given ear drops by VA for 
complaints of recurrent otitis externa, ear infection, 
hearing loss and pain and pressure in the right tympanic 
membrane.   

In September 2002, he had pain in the right ear into the jaw.  
It was felt to be an ear infection and he noted that was the 
ear that had the hearing aid as well.  

A hearing evaluation was undertaken for VA in September 2002.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
35
35
LEFT
15
15
5
20
5

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner concluded that the veteran 
had defective hearing in the right ear only.  The 
audiological expert also opined that given his military 
exposure to noise of aircraft, etc., it was "as likely as 
not that the current hearing loss is service-connected."

The veteran was given a comprehensive VA examination in 
September 2002.  The examiner again also concluded, referring 
to the above cited audiometric evaluation, that his hearing 
loss was the result of military service.  Acoustic reflexes 
were absent.

On VA examination in September 2005, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
45
35
LEFT
10
20
10
30
30

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  

It is noted that the veteran's VA Form 21-4138 dated in June 
2006 clarified that he was seeking service connection for 
defective hearing in the right ear.

A VA ear specialist subsequently opined that the veteran's 
hearing loss was not due to service exposure to noise (an 
allegation which has been addressed but not specifically 
claimed by the veteran in any event).  However it was also 
noted that VA records were not reviewed in that opinion.  
Another evaluator suggested that the hearing loss was 
probably due to prior ear infections.

Based on the evidence of record including solid medical 
opinion and audiometric findings soon after service 
separation, the Board finds that a reasonable doubt is raised 
that the veteran's hearing loss in the right ear, whatever 
the probable cause(s), is nonetheless a result of service.  
Service connection is in order.


ORDER

Service connection for chronic bronchitis is denied.

Service connection for chronic otitis media with otitis 
externa is denied. 

Service connection for left ankle disability is granted.

Service connection for defective hearing, right ear is 
granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


